      Case 7:19-cv-05503-VB-PED Document 125 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VICTORIA MALONK,
                                                                  Case No.: 7:19-cv-05503 (VB)
    Plaintiff,

        - against -

                                                                           REVISED CIVIL
TOWN OF CLARKSTOWN, WAYNR BALLARD,                               CASE DISCOVERY PLAN
/'// his personal and offidcd ' aipacify as Chrkstown H^lnvfiy   AND SCHEDULING ORDER
Sifpmntendwt, FRANK DIZENZO, in his persoiud and
offida! capaaty as Cjarkstown Viighmy Snpenntendent^
ANDREW LAWRRNCK, in hh personal 'and offiddi
capcidty, DAVID SALVO, in his persona! and oJJH'ia!
cdpcnify, ROBERT KLEIN, /// his personal and ojjickd
^•/7;<njCKRR CONN1NGTON, /•// hh personal cvnl
offnidl tvpeitify, and BRIAN LILLO, /// las personal cimi
ojjhiaf ccipaafy,

    Defendants.




       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation
with counsel and any unrep resented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):


1. All parties do not consent to conducting all further proceedings before a Magisttate
       Judge, includlaig motions and trial, pursuant to 28 U.S.C. § 636(c), The parties arc free to
       withhold consent without adverse substantive consequences. (If all parties consent, the
       remaining paragraphs of this form need not be completed.)


2. Tills case is to be tried to a jury.


3. Amended pleadings may not be filed and additional parries may not be joined except
       with leave of the Court. Any motion to amend or to join additional parties shaU be
       filed by November 22. 2019. (Absent exceptional circumstances, 30 days from date of
       this Order.)

4. Initial disclosures pummnt to i'ed. R. Civ. P, 26(a)(1) shall be completed by November
       6, 2019. (Absent exceptional circumstances, 14 days from date of this Order.)


5. Fact Discovery

       a, A}[ fact discovery shall be completed by October 20, 2020. (Absent
                 exceptional circumstances, a period not to exceed 120 days from date of this
                 Order.)
      Case 7:19-cv-05503-VB-PED Document 125 Filed 08/24/20 Page 2 of 3




        b, Initial requests for production of documents shall be served by November
               16,2019.

               Subsequent requests for the production of documents may be served at a
               later date, but no later than September 17, 2020.


        c. Interrogate) ries shall be served by September 17, 2020.


        d. Non-expert depositions shall be completed by October 20, 2020.


        c. Requests to admit shall Be served by September 17, 2020,


        f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended
               by the written consent of all pardes without applicadon to the Court, provided
               thiit aU fact discovery is completed by the date set forth in paragraph 5(a).

6, Expert Discovery


        a. All expert discovery, including expert depositions, shatt be completed by
               December 20, 2020 (Absent exceptional circumsfainces, 45 days from date in
               paragraph 5(a); J,c., the compledon of all fact discovei-y.)


        b, Plaintiffs expert disclosures pursuant to Fed. R. Civ, P. 26(a)(2) shall be made
               by October 21. 2020,


        c. Defendant's expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
               made by November 18, 2020.

        d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
               written consent of all parties without- application to die Court, provided that all
               expert- discovery is completed by the date set forth in paragraph 6(a),


7, Additional provisions agreed upon by the pardes arc attached hereto and made a
       part hereof.


8. ALL DISCOVERY SHALL BE COMPLETED BY December 20. 2020.
        (Absent exceptional circumstances, a period not to exceed 6 months from date of
        this Order.)

9. All motions and applications shall be governed by the Court's Individual Practices,
       including the requirement of a pre-motion conference before a motion for
        summary judgment is filed,

10. Unless otherwise ordered by the Court, within 30 days after the date for the completion
       of discovery, or, if a cUsposirive motion has been filed, within 30 days after a decision on
        the modon, the parties shall submit to the Court for its approval a Joint Pretrial Order
       prepared in accordance with the Court's Individual Practices. The parties shall also
      Case 7:19-cv-05503-VB-PED Document 125 Filed 08/24/20 Page 3 of 3




       comply \vith the Court's Individual Practices with respect to the filing of other
       required pretrial ciocuments,

11. The parties have conferred and their present best estimate of the length of the trml is
       five to seven days.


'12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
       herein cxfcndcd without leave of the Court or the assigned Magistrate Judge acting under a
       specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

13, The Magistrate Judge assigned to this case is the Honorable Paul E. Davison.


U, If, iiftcr the entry of this Order, the parties consent to trial before a Magistrate Judge,
       the Magistrate J udge will schedule a date certain for trial and will, if necessary, amend
       this Order consistent therewith,


15. The next case management conference is scheduled for September 24, 2020 at 9:3Qam.




Dated: August ^ \ 2020
              White Plains, NY




                                                      Pay?. Davison
                                                       United States Magistrate Judge
